



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Puddicombe, 2013 ONCA 506

DATE:  20130807

DOCKET: C52286

Doherty, Rosenberg, Simmons, Armstrong
*
and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nicola Puddicombe

Appellant

David E. Harris, for the appellant

Elise Nakelsky, for the respondent

John North and Iona Jaffe, for the intervener, the
    Public Prosecution Service of Canada

Peter Copeland and Ryan Clements, for the intervener,
    the Criminal Lawyers Association (Ontario)

Heard:  January 30 and 31, 2013

On appeal from the conviction entered on December 3, 2009
    by Justice Mary Lou Benotto of the Superior Court of Justice, sitting with a
    jury.

Doherty J.A.:


I



overview of the appeal

[1]

The appellant appeals her conviction on a charge of first degree
    murder.  Counsel advances several grounds of appeal, all of which arise out of
    the jury instructions.
[1]


[2]

The Crown alleged that the appellant and her girlfriend planned the
    murder of the victim and that the girlfriend murdered the victim pursuant to that
    plan.  It was the Crowns position that the appellant was liable as an aider,
    abetter or counsellor.  The trial judge, following this courts judgment in
R.
    v. Bogiatzis
, 2010 ONCA 902, 285 C.C.C. (3d) 437, gave the jury what is
    known as a
Carter
instruction.  That instruction explains to a jury
    how and when the acts and declarations of one alleged party to an agreement to
    commit a crime can be used against another party to that agreement.

[3]

Most of the arguments made on appeal were directed at the
Carter
instruction.  Those submissions fall into two categories.  First, counsel
    argued that this court should reverse its holding in
Bogiatzis
and
    declare that the
Carter
instruction should not be given where the Crown
    alleges a two-person agreement to commit the crime.  Counsel argues that the
Carter
instruction creates the very real risk that the jury will use evidence of the
    acts and declarations of the other alleged party to the agreement to convict an
    accused even where those acts and declarations are not properly admissible
    against the accused.

[4]

This court determined in
Bogiatzis
that binding
obiter
    dicta
in
R. v. Barrow
, [1987] 2 S.C.R. 694 declared that the
Carter
instruction applied to a two-person conspiracy.  Consequently, a five judge
    panel was convened to consider whether
Bogiatzis
was correctly
    decided.  The Public Prosecution Service of Canada intervened to support the
    Crowns contention that
Bogiatzis
was correctly decided.  The
Criminal Lawyers Association (Ontario)
    intervened to support the appellants contention that
Bogiatzis
should be overruled.


[5]

The second category of submissions challenging the
Carter
instruction accepts that
Bogiatzis
was properly decided and the
Carter
instruction applies to a two-person agreement.  Counsel submits that the trial
    judge made various errors in her
Carter
instruction.

[6]

I would reject the arguments aimed at the
Carter
instruction. 
    I think
Bogiatzis
was correctly decided.  I am also satisfied that
    apart from the obligations of
stare decisis
, and bearing in mind the
    functional purpose underlying all jury instructions, a
Carter
type
    instruction, properly tailored to the individual case, can be given in cases
    involving an alleged two-person agreement.  With respect to the alleged errors
    in the trial judges
Carter
instruction, while as with virtually any
    jury instruction hindsight reveals possible improvements, none of the
    shortcomings rise to the level of reversible error.

[7]

I also would not give effect to the grounds of appeal involving the
    issues other than the
Carter
instruction.  Those grounds of appeal
    will be addressed at the end of these reasons.


II



overview of the trial proceeding

[8]

On October 27, 2006 in the early morning, Dennis Hoy, the appellants
    boyfriend, was struck six times on the head with the blunt end of an axe while
    he lay asleep in the appellants bed.  He was dead when the paramedics arrived. 
    Later that day, the police, on the strength of a confession obtained after
    lengthy questioning, charged Ashleigh Pechaluk, the appellants roommate and
    girlfriend with murder.  In her confession, Pechaluk indicated that the
    appellant had nothing to do with the homicide.

[9]

The police investigation continued after Pechaluks arrest.  In March
    2007, the police charged the appellant with Hoys murder.  The police believed
    that Pechaluk and the appellant had planned the murder together and had
    fabricated a story involving an unknown intruder who came into the apartment and
    murdered Hoy while the appellant was in the shower.  The police believed that
    Pechaluk had wielded the axe and the appellant had misled the police as planned.

[10]

The
    Crown proceeded separately against Pechaluk and the appellant.  Pechaluk was
    tried first.  Her confession was excluded from evidence and she was acquitted.

[11]

The
    Crown called Pechaluk at the appellants trial.  By the time of the appellants
    trial, Pechaluk and the appellant were estranged.  Pechaluk, who was very much
    in love with the appellant, had learned after the appellants arrest in March
    2007 that the appellant had become pregnant while Pechaluk was in custody. 
    Pechaluk felt betrayed.

[12]

According
    to Pechaluks trial testimony, the appellant had raised the possibility of
    murdering Hoy many times with Pechaluk.  In the days before Hoys murder, the
    appellant had devised a plan whereby she would see to it that Hoy fell asleep
    in her bed.  The appellant would then signal Pechaluk who would come into the
    bedroom and beat Hoy to death with a baseball bat.  The appellant would call
    the police and tell them that Hoy had been killed by an intruder while she was
    in the shower.  The appellant told Pechaluk that she would make the story about
    the intruder more believable by telling the police that Hoy had extensive
    connections to criminal gangs and had been involved in serious criminal activity.

[13]

Pechaluk
    testified that when the time came, she could not go through with the plan.  The
    appellant, however, came to her later the same evening and told her that Hoy
    had been beaten to death by an intruder while she was in the shower.  The
    appellant called 911 and when the police arrived told them the intruder story
    just as she and Pechaluk had discussed in the days leading up to the murder.

[14]

It
    was the Crowns position at trial that the appellant wanted Hoy dead for two
    reasons.  He had been unfaithful to her and she was his beneficiary under his
    pension plan and life insurance policy.  The appellant stood to gain over
    $250,000 from Hoys death.

[15]

The
    Crown argued that the appellant used Pechaluk to kill Hoy.  The appellant knew
    that Pechaluk, who was about 11 years younger than the appellant, was
    infatuated with her.  The appellant manipulated Pechaluk by pretending that she
    wanted to spend her life with Pechaluk if only she could get away from Hoy.  The
    appellant led Pechaluk to believe that Hoy was abusive, had an extensive
    criminal background and would kill the appellant rather than let her be with
    Pechaluk.  On the Crowns theory, Pechaluk joined in the appellants murder
    plot firmly believing that Hoys murder was morally justified.

[16]

The
    appellant did not testify and did not call a defence.  The defence argued to
    the jury that Pechaluk, as she initially told the police, acted on her own when
    she murdered Hoy.  The defence maintained that the appellants statement to the
    police when they first arrived at her apartment was the truth as far as she
    knew it at that time.  She believed that an intruder had come into her bedroom and
    killed Hoy while she was in the shower.


III



the evidence

A.

the evidence of pechaluk

[17]

The
    Crowns case depended mainly on Pechaluks testimony.  The summary set out
    below, to the extent that it describes discussions between Pechaluk and the
    appellant, is taken from Pechaluks evidence.  Her credibility was vigorously
    challenged at trial.

[18]

The
    appellant and Hoy had been in a relationship for about 11 years at the time of
    his death in October 2006.  In the last year of that relationship, Hoy was seeing
    other women and the appellant had become romantically involved with Pechaluk.

[19]

The
    appellant, who was a manager of a Loblaws store, met Pechaluk in early 2005
    through a mutual friend.  Pechaluk, who was 21 years old, worked at a different
    Loblaws store.  The appellant and Pechaluk became friends.  Pechaluk met Hoy
    and knew he was the appellants boyfriend.  The three went out together from
    time to time.

[20]

By
    September 2005, the relationship between the appellant and Pechaluk had changed
    and become an intimate one.  In the following months, Pechaluk became devoted
    to the appellant.  They spent a great deal of time together and exchanged numerous
    texts and notes expressing their strong feelings for each other.

[21]

In
    late 2005, the relationship between the appellant and Hoy had deteriorated, in
    part because Hoy was seeing other women.  The appellant began to tell Pechaluk
    that Hoy was physically and emotionally abusive.  She also indicated that Hoy
    would at times forbid the appellant from spending time with Pechaluk.

[22]

In
    the following months, the appellant repeatedly told Pechaluk that she was
    afraid of Hoy who, according to the appellant, was a gang member, had killed
    people in the past, and was involved in serious criminal activity.  The
    appellant reiterated complaints about Hoys longstanding physical and emotional
    abuse of her.

[23]

Hoy
    was a large man and had been a bouncer.  There was no evidence that he was in
    fact a gang member or had been involved in serious criminal activity.  There
    was some evidence that he had told people that he had gang affiliations.  It is
    not clear whether the stories the appellant told Pechaluk came from Hoy or were
    made up by the appellant.  In either case, it was the Crowns position that the
    appellant told these stories to Pechaluk, in part at least, to motivate her to
    kill Hoy.

[24]

By
    June 2006, Pechaluk wanted to marry the appellant.  She believed that Hoy was dangerous
    and that his ongoing relationship with the appellant presented a real danger to
    the appellant.  Pechaluk hoped that Hoy would lose interest in the appellant in
    favour of one of the other women that he was seeing at the time.

[25]

In
    June 2006, the appellant went with Hoy on a holiday to Las Vegas.  She repeatedly
    texted Pechaluk telling her that Hoy was mistreating her and she was having a
    terrible time.  Photographs of the appellant and Hoy taken during the Las Vegas
    trip suggested that the appellant was, in reality, having a good time on her
    vacation with Hoy.

[26]

The
    appellant had given Pechaluk a journal to keep while she was in Las Vegas. 
    Pechaluks journal entries, made at the encouragement of the appellant,
    demonstrate that Pechaluk firmly believed that Hoy was abusing the appellant
    and had to be stopped.  Pechaluk even contemplated driving to Las Vegas to stop
    the mistreatment of the appellant.

[27]

In
    September 2006, Pechaluk moved into an empty bedroom in the appellants
    apartment.  She went to great lengths to avoid any contact with Hoy when he
    would visit the apartment.  The appellant told Pechaluk that it would be very
    difficult to continue their relationship as long as Hoy was in my life.

[28]

The
    appellant talked to Pechaluk about getting rid of Hoy.  After Pechaluk moved
    into the apartment, the discussions became more frequent and more detailed. 
    Initially, the appellant suggested poisoning Hoy.  Later, she suggested killing
    Hoy and claiming self-defence.  In the initial version put forward by the
    appellant, she would be the one to actually kill Hoy.

[29]

In
    October 2006, someone slashed tires on two of Hoys automobiles.  He was
    concerned about his safety and decided to stay at the appellants apartment.  Pechaluk
    stayed in her bedroom to avoid Hoy.

[30]

Pechaluk
    did not want Hoy staying at the apartment.  The appellant professed to want Hoy
    out of the apartment as well.  The appellant spoke to Pechaluk about different
    ways of killing Hoy, including beating him to death with a baseball bat and
    claiming that an intruder had come into the apartment while the appellant was
    in the shower.  The appellant told Pechaluk that because of her Catholic
    beliefs, she could not actually kill Hoy and that Pechaluk would have to
    inflict the fatal blows.  The appellant explained to Pechaluk that the intruder
    story would be made more credible by Hoys criminal associations and the recent
    incidents involving the slashing of the tires on his cars.  The appellant made
    it clear to Pechaluk that she wanted Hoy killed in the very near future.  On
    October 21, some six days before the murder, the appellant told Pechaluk that
    she wanted Hoy killed in her bed.

[31]

Over
    the next few days, the appellant spoke to Pechaluk about killing Hoy several times. 
    She added details to the story about the intruder.  The appellant again told
    Pechaluk that Pechaluk would have to wield the baseball bat, explaining that Pechaluk
    should commit the murder because she was stronger than the appellant.

[32]

Pechaluk
    testified that when the appellant brought up the various plans to kill Hoy, she
    did not say anything to discourage the appellant because she did not want to
    lose the appellants affection.

[33]

Pechaluk
    testified that the longer Hoy stayed in the apartment, the more the appellant
    talked about killing him.  On October 23, four days before the homicide, she
    indicated to Pechaluk that she wanted to kill Hoy that night while he was
    asleep.  That same day, she sent a text message to Pechaluk describing Hoy as a
    jackass and telling Pechaluk I want to be with you so much but my hands are
    tied.

[34]

The
    appellant and Pechaluk exchanged further emails on October 24, including one in
    the early morning of October 25, in which the appellant asked:

Why arent you sleeping?  You are going to need your rest for
    tomorrow.

[35]

In
    the late afternoon of October 26, Pechaluk picked up the appellant at work. 
    When they arrived at the apartment, Pechaluk went straight to her room to avoid
    any contact with Hoy who was still staying with the appellant.  At one point
    during the evening, the appellant knocked on Pechaluks door and asked her if
    she was ready.  Pechaluk responded that she could not kill Hoy.  The
    appellant said nothing and walked away from Pechaluks bedroom.

[36]

Later
    that evening, Pechaluk awoke to the sound of the appellant banging at her bedroom
    door.  The appellant told Pechaluk that she thought Hoy was dead.  Pechaluk and
    the appellant ran to the bedroom of Kilpatrick Knowles who also lived in the
    apartment and told him that they believed there was an intruder in the house. 
    The appellant called 911 and told the intruder story.  She did not ask for an
    ambulance or for any medical help for Hoy.

[37]

The
    police arrived at the apartment shortly after the 911 call.  A police officer,
    using very general language, asked the appellant what had happened in the
    apartment.  The appellant launched into a detailed monologue that included
    reference to Hoys extensive criminal connections, the slashing of his tires,
    and the appellants taking of a shower with the radio on at the time the attack
    apparently occurred.  These details were among those mentioned by the appellant
    when she was discussing her plan to kill Hoy with Pechaluk in the days before
    the homicide.

B.

the evidence of sarah sousa and keisha brooks

[38]

Sarah
    Sousa and Keisha Brooks worked at the same Loblaws store as Pechaluk.  All
    three were good friends.

[39]

Ms.
    Sousa knew from Pechaluk that she and the appellant were involved in a
    relationship.  During the summer and early fall of 2006, Pechaluk spoke to
    Sousa about Hoys abusive conduct toward the appellant.  Pechaluk was angry and
    frustrated.  She believed Hoy was interfering with her relationship with the
    appellant.

[40]

Over
    time, Sousas discussions with Pechaluk turned from frustration and anger with
    Hoy to ways that Pechaluk might get rid of Hoy.  Pechaluk spoke of the
    possibility of poisoning Hoy and asked Sousa about drugs that might induce a
    heart attack.  Pechaluk also spoke of the possibility of killing Hoy and making
    it appear as though the appellant had acted in self-defence.

[41]

Sousa
    said that in these conversations Pechaluk was asking her how do I get rid of
    Dennis [Hoy]?  Sousa mainly listened to Pechaluks statements about killing
    Hoy, although she did ask some questions.  In Sousas mind, Pechaluk was trying
    to work out various possible scenarios for Hoys murder.  Sousa testified that
    when Pechaluk talked about potential plans to murder Hoy, she would use the pronoun
    we.

[42]

On
    October 20, 2006, a week before the murder, Pechaluk spoke with Sousa outside of
    the Loblaws store.  She told Sousa they were doing it the next day.  Pechaluk
    mentioned that Hoys tires had been slashed so that now was the perfect time to
    kill him.  The plan was to attack Hoy while he slept in the appellants bed and
    beat him to death with a baseball bat.  Pechaluk was an accomplished baseball
    player.  After the beating, the appellant would phone 911 and tell the
    authorities that someone had broken into the apartment and murdered her
    boyfriend while she was taking a shower.  The appellant would also tell the
    police about Hoys prior abuse of her and his many connections to criminal activities
    and criminal gangs.  According to Sousa, Pechaluk was calm during this
    conversation.

[43]

Sousa
    testified that she asked Pechaluk various questions about the plan to murder
    Hoy.  For example, she asked how they would deal with the presence of Mr.
    Knowles at the apartment.  Pechaluk had answers for the questions Sousa posed.

[44]

In
    her testimony, Pechaluk acknowledged speaking to Sousa about plans to kill
    Hoy.  She testified, however, that she never described it as her plan and never
    indicated that she would kill Hoy.  Pechaluk testified that she told Sousa that
    the appellant wanted her to beat Hoy to death with a bat, but that she had not
    agreed to do so.

[45]

Keisha
    Brooks testified that Pechaluk spoke to her about Hoys verbal and physical abuse
    of the appellant.  She told Brooks that Hoy was a dangerous person with
    criminal connections.  According to Brooks, Pechaluk spoke about murdering Hoy
    in late 2005.  Brooks told Pechaluk that she should not get herself involved in
    the relationship between the appellant and Hoy.

[46]

Brooks
    testified that in early 2006, Pechaluk spoke about poisoning Hoy.  Brooks did
    not take these statements seriously.

[47]

On
    October 25, 2006, Pechaluk told Brooks that she and the appellant had decided to
    get rid of Hoy before the end of the weekend.  Brooks, once again, told
    Pechaluk that she should let the appellant deal with Hoy on her own.  Pechaluk
    insisted that the appellant was not strong enough to get rid of Hoy.  According
    to Brooks, Pechaluk was very upset during the conversation on October 25.  When
    Brooks told Pechaluk she did not want to hear about any plans to murder Hoy and
    that it was wrong, Pechaluk replied that Brooks did not understand the
    situation.

[48]

Brooks
    testified that she was devastated when she learned of Hoys death on October
    28.  She had not reported her discussions with Pechaluk to anybody because she
    did not think Pechaluk would go through with it.

[49]

In
    her evidence, Pechaluk admitted to speaking to Brooks about poisoning Hoy.  She
    also admitted to speaking to Brooks on October 25, 2006.  She denied, however,
    that she said that she and the appellant were going to kill Hoy before the
    weekend was over.  According to Pechaluk, she told Brooks that the appellant
    wanted the murder done within a couple of days.  Pechaluk denied that she ever
    told Brooks that she would kill Hoy.

C.

the other evidence

[50]

The
    Crown led physical evidence to demonstrate that the intruder story was a
    fabrication and evidence connecting the appellant and Pechaluk to the murder
    weapon.  I need not review that evidence.  When the case went to the jury, no
    one suggested that anyone other than Pechaluk and/or the appellant had murdered
    Hoy.

[51]

The
    appellant was the beneficiary under Hoys life insurance policy valued at
    $238,000 and was entitled to survivor benefits under his pension plan.  Within
    four days of Hoys murder, the appellant contacted his employer to inquire
    about collecting the survivor benefits.  She made certain misrepresentations to
    the employer in an apparent effort to speed up the process.  The appellant
    received survivor pension benefits in the amount of $20,305.82 in February
    2007.  No life insurance proceeds were ever paid out to the appellant.

[52]

There
    was a great deal of evidence about Hoys abuse of the appellant.  That evidence
    came from statements made by the appellant to various people, including
    Pechaluk.  There was no other evidence of physical abuse.  There was some evidence
    from Pechaluk and another witness that Hoy did on occasion become quite angry
    with the appellant.


IV



the
carter
grounds of appeal

A:
The
Trial
    Context

[53]

The
    Crown alleged that Hoy was killed in furtherance of a plan devised and promoted
    by the appellant whereby the appellant persuaded Pechaluk to come into her
    bedroom and bludgeon Hoy while he was asleep.  The Crown argued that the plan
    included the intruder story devised to mislead the police.

[54]

The
    defence agreed that there was a plan to kill Hoy and that it included the
    intruder story.  However, the defence argued that the plan was formulated by
    and involved only Pechaluk.

[55]

By
    the end of the evidence, the parties agreed that Hoys homicide was a first
    degree murder.  There were three possibilities.  Hoy was murdered by Pechaluk
    acting alone (the defence position), the appellant acting alone (Pechaluks
    testimony), or by Pechaluk and the appellant acting pursuant to a plan to kill
    Hoy (the Crowns position).  The jury was left with only two possible verdicts
     either guilty of first degree murder or not guilty.

[56]

On
    the Crowns theory, the Crown had to prove beyond a reasonable doubt that the
    appellant had planned Hoys murder with Pechaluk and that the murder was
    perpetrated by Pechaluk in furtherance of that plan.  If the Crown proved both
    beyond a reasonable doubt, it followed as a matter of law that the appellant
    was a party to the first degree murder committed by Pechaluk.

[57]

Because
    the Crown alleged that the appellant was party to the murder by virtue of her
    agreement with Pechaluk to murder Hoy, the trial judge was required to instruct
    the jury both as to the existence of the agreement as a basis upon which the
    appellant could be found to be a party (aider, abetter or counsellor) to the
    murder and on the evidentiary rule commonly referred to as the co-conspirator
    exception to the hearsay rule.  That rule potentially made certain acts and
    declarations of Pechaluk admissible against the appellant to prove that the
    appellant was a participant in the plan to murder Hoy.

[58]

The
    trial judge instructed the jury on the concepts of aiding, abetting and
    counselling at some length.  She expressly told the jury that participation in
    the formulation and execution of the plan could constitute aiding:

However, if you find that she was participating in the plan,
    certainly the act of participating in the plan and planning can be considered
    helping.

[59]

The
    trial judge did not expressly instruct the jury that the appellants
    participation in the planning and execution of the plan to kill Hoy would
    constitute abetting and/or counselling.  The tenor of her instructions,
    however, conveyed that message.  I do not understand counsel to suggest that
    the jury would not understand that on the Crowns theory the appellants
    liability as an aider, abettor or counsellor depended upon the Crown proving
    beyond a reasonable doubt that the appellant and Pechaluk had agreed to murder
    Hoy and that he was murdered in furtherance of that plan.

[60]

The
    trial judge also
instructed the jury on the
    co-conspirator exception to the hearsay rule using the three-step process set
    out in
R. v. Carter
, [1982] 1 S.C.R. 938.  That process as
    applied to this case proceeds as follows:

Step
    One
:

·

The jury must be satisfied beyond a reasonable doubt based on all
    of the evidence that the alleged plan to murder to Hoy existed.

Step
    Two
:

·

If the jury was satisfied that the alleged plan existed, it must
    review all of the evidence directly admissible against the appellant and decide
    whether she was probably a participant in the plan to murder Hoy.

Step
    Three
:

·

If the jury concluded at step two that the appellant probably
    participated in the plan, the jury must then decide whether the Crown had
    proved her participation beyond a reasonable doubt.  In making that determination,
    the jury could use evidence of the acts and declarations of Pechaluk done during
    and in furtherance of the plan as long as the jury was satisfied on evidence
    directly admissible against Pechaluk that she was a probable participant in the
    plan.

B: Should
Bogiatzis
be Overruled?

(i)

The argument

[61]

Counsel
    for the appellant submits that this court was wrong in
Bogiatzis
in
    holding that it was bound by the
obiter dicta
in
Barrow
to
    the effect that the Carter instruction applied to a two-person conspiracy. 
    Counsel submits that
Barrow
did not actually hold that the
Carter
instruction applied to a two-person conspiracy and that, even if it did, that
    comment was not the kind of
obiter
that should be taken as binding on
    this court: see
R. v. Henry
, 2005
    SCC 76, 3 S.C.R. 609 at
para. 57.  Counsel submits that nothing in
Barrow
compels this court to use the
Carter
instruction in cases where the
    conspiracy alleged involves only two persons.

[62]

Counsel
    next submits that the
Carter
instruction inevitably confuses the jury
    and prejudices an accused if the allegation involves a two-person conspiracy. 
    Counsel contends that in cases involving a two-person conspiracy, a finding at
    stage one that the agreement alleged exists must inevitably lead to a finding
    at stage three that the accused was a member of that conspiracy.  The finding
    of membership inevitably follows a finding of the existence of the agreement
    because the agreement cannot exist without at least two members.  Counsel
    argues that whatever the jury may be told, the logical connection between a
    finding of the existence of the agreement and a finding of an accuseds
    membership in the agreement is so strong where the allegation involves a
    two-person conspiracy that a jury will inevitably move directly from a finding
    of the agreement to a finding of membership.  Counsel points out that the
    initial finding of the existence of the agreement may well be based on acts and
    declarations of others that are not properly admitted against an accused to
    prove his or her membership in the conspiracy.

[63]

Counsel
    relies on the judgment of Tyndale J.A., writing for himself, in
R. v.
    Comeau
, [1992] R.J.Q. 344 at 348, affd without reference to this point,
    [1992] 3 S.C.R. 473.
[2]
Tyndale J.A. held that the comments in
Barrow
about two-person conspiracies
    were not binding.  In his view, the
Carter
instruction was confusing
    and prejudicial in cases involving two-person conspiracies.  Tyndale J.A.
    opined that the jury should not be instructed on the co-conspirator exception
    to the hearsay rule if the Crown alleged a conspiracy involving only two
    persons, but should determine guilt strictly on the evidence directly
    admissible against an accused.

[64]

Counsel
    for the appellant also relies on observations in
Bogiatzis
at para.
    24:

The problem arises because the essence of a conspiracy is an
    agreement.  If the jury has found an agreement and there are only two people
    involved, it follows that both must be guilty, otherwise there could be no
    agreement.  I admit that the application of the
Carter
formula in a two-person
    conspiracy is challenging

(ii)
Stare decisis


[65]

The
    submission that this court should overrule
Bogiatzis
engages two
    different components of the
stare decisis
doctrine.  First, the court
    is asked to hold that certain
obiter
in a decision of the Supreme
    Court of Canada is not binding.  Second, the court is asked to depart from its
    own prior holding wherein it declared that the
obiter
was binding. 
    The first part of the submission addresses the extent to which this court is
    bound by
obiter dicta
from the Supreme Court of Canada (vertical
    precedent).  The second addresses this courts approach to overruling its own
    prior decisions (horizontal precedent):  see
David Polowin Real Estate Ltd.
    v. Dominion of Canada General Insurance
(2005), 76 O.R. (3d) 161 (Ont. C.A.),
    leave to appeal refused, [2005] S.C.C.A. No. 388; Debra L. Parkes, Precedent
    Unbound?  Contemporary Approaches to Precedent in Canada (2007) 32 Man. L.J.
    135.

[66]

I
    think it best to begin with the first aspect of the
stare decisis
doctrine engaged by this submission.  If
Bogiatzis
correctly reads the
obiter
in
Barrow
as binding, there is obviously no need to
    consider whether this court should overrule
Bogiatzis
.

[67]

R.
    v. Henry

instructs that
    some
obiter
from the Supreme Court of Canada must be regarded as
    authoritative and other
obiter
will be persuasive only:

All
obiter
do not have, and are not intended to have,
    the same weight.  The weight decreases as one moves from the dispositive
ratio
    decidendi
to a wider circle of analysis which is obviously intended for
    guidance and which should be accepted as authoritative.  Beyond that, there
    will be commentary, examples or exposition that are intended to be helpful and
    may be found to be persuasive, but are certainly not binding

[68]

In
R. v. Prokofiew
, 2010 ONCA 423, 100 O.R. (3d) 401, affd without
    reference to this point, [2012] S.C.J. No. 49, this court, relying on
Henry
,
    distinguished between
obiter
that was integral to the analysis
    underlying the
ratio

decidendi
of the judgment
and
obiter
that was incidental or
    collateral to that analysis.  The former kind of
obiter
,
but not the latter, is binding on this
    court.  In characterizing
obiter
from the Supreme Court of Canada,
    lower courts should begin from the premise that the
obiter
was
    binding.

(iii) What
    does
Barrow
decide?

[69]

The
Crown alleged a three-person
    conspiracy in
Barrow
.  The appellant, Barrow, and one of the other
    alleged conspirators were tried together.  The third alleged conspirator had
    pleaded guilty before trial.  The trial judge instructed the jury in accordance
    with
Carter
.  He
told
    the jury that it must first be satisfied on all of the evidence and beyond a
    reasonable doubt that the conspiracy alleged existed.  He next told the jury
    that if satisfied of the existence of the conspiracy, it could move to steps
    two and three of the
Carter
instruction to determine whether either or
    both of the accused were members of the conspiracy.

[70]

The
    appellant in
Barrow
argued that because a conspiracy required at least
    two members, if the Crown alleged a three-person conspiracy, the jury could
    only be satisfied of the existence of the conspiracy at step one of the
Carter
direction if the jury was satisfied that at least one of the two accused was a
    member of the conspiracy.  Counsel argued that this finding could well be made
    on evidence that was not properly admissible against an accused to show his
    membership in the conspiracy.
[3]

[71]

In
    support of the argument that the
Carter
instruction prejudiced the
    appellant, counsel for Barrow argued that the
Carter
instruction would
    clearly be prejudicial if the Crown alleged a two-person conspiracy because a
    finding of a conspiracy at step one would constitute a finding of membership in
    the conspiracy as against both alleged conspirators.

[72]

McIntyre
    J., speaking for the court on this issue,
[4]
rejected the appellants submissions.  He observed that the
Carter
instruction was intended to and did distinguish between the existence of the
    conspiracy  the subject matter of step one of the inquiry  and individual
    membership in the conspiracy  the subject matter of steps two and three of the
    inquiry.  An affirmative finding at step one did not establish individual
    membership in the conspiracy under steps two and three:
Barrow
,
    paras. 74-75.

[73]

McIntyre
    J. also dealt with the two-person conspiracy argument.  He observed that the
    case law established that where the Crown alleged a two-person conspiracy, the
    jury could convict one accused and acquit the other.  The possibility of the
    acquittal of one accused and the conviction of the other could only be
    explained on the basis that it was open to the jury to find that while the
    Crown had proved the existence of the two-person conspiracy beyond a reasonable
    doubt, it had not, on evidence properly admissible against one accused, proved
    that accuseds membership in the conspiracy beyond a reasonable doubt.

[74]

McIntyre
    J., at para. 77, rejected the contention that the different verdicts in a case
    involving an alleged two-person conspiracy would demonstrate illogicality or
    inconsistency.

In my view, there is no inconsistency in this position.  The
    apparently inconsistent verdict does not result from the impossible conclusion
    that A conspired with B to commit a given crime and that B did not conspire
    with A on the same occasion to commit the same crime, but rather from the fact
    that there was evidence admissible against A to establish his guilt, but not
    sufficient evidence admissible against B to prove his participation.  The fact
    that upon arrest Mr. A says to the police yes, B and I agreed to murder X
    will not be admissible against B, but does not deprive it of its evidentiary
    force against A.

[75]

I think the rejection of
    the two-person conspiracy argument in
Barrow
was central to the courts analysis of the claim
    that the
Carter
instruction had prejudiced the appellant in
Barrow
.  The appellant argued that the
Carter
instruction had prejudiced him because of the
    substantial risk that the jury would conflate step one in the
Carter
instruction with steps two and three and conclude
    that proof of the conspiracy constituted proof of the appellants membership in
    the conspiracy.  That argument had its plainest and most powerful application
    in a case involving an alleged two-person conspiracy.  The appellant could only
    hope to convince the court that the
Carter
instruction had prejudiced his case if he could
    first demonstrate the inherent prejudice in the
Carter
instruction as applied to a two-person conspiracy.

[76]

I must, with respect,
    disagree with the observation of Tyndale J.A. in
Comeau
, at 348, that the two-person conspiracy argument was
    not squarely raised, debated or decided in
Barrow
.  To the contrary, McIntyre J., at para. 76 in
Barrow
,
described the two-person conspiracy argument as the root of the argument
    advanced on this issue.

[77]

Bogiatzis
,
at para. 24, recognized that the references to the
    applicability of the
Carter
instruction to a two-person conspiracy were
obiter
in
Barrow
.  The court did not attempt to
characterize that
obiter
, but simply
indicated that it was bound by it.  I take from that conclusion that
    the court in
Bogiatzis
was satisfied that the two-person conspiracy analysis in
Barrow
was integral to the analysis leading to the
    rejection of the submission that the
Carter
instruction should not have been given in
Barrow
.

[78]

Not only am I satisfied from a reading of
Barrow
that the observations relating to a two-person
    conspiracy were
integral to the
    analysis, I also see no other basis upon which to question the
obiter
in
Barrow
.  Unlike
Prokofiew
, there is no
Supreme Court of Canada
    authority, prior or subsequent to
Barrow
, that contradicts or even
    casts any doubt upon the correctness of the
obiter
in
Barrow
.

[79]

On
    appeal, no one argued that the brief reasons of the Supreme Court of Canada in
Comeau
, affirming the decision of the Quebec Court of
    Appeal,
supported the view of Tyndale J.A. that
Carter
had
    no application to a two-person conspiracy.  Cory J., speaking for a unanimous
    court, simply acknowledged errors in the instructions regarding evidence of
    conspiracy and explained why the
curative

proviso
applied.  He made no reference to
Barrow
,
Carter
,
    or the reasons of Tyndale J.A.
[5]


[80]

Lastly,
    I find nothing in the other provincial appellate authorities counsel referred
    to in support of the argument that the
obiter
in
Barrow
is
    not binding.  Those cases recognize that the
Carter
instruction can
    present difficulties if a two-person conspiracy is alleged.  They also
    recognize that some modification of the
Carter
instruction or some
    added instruction might be appropriate.  None suggests that the
Carter
instruction should not be given: see e.g.
R. v. Buckingham
,
162 Nfld. & P.E.I.R. 211 (Nfld.
    C.A.), at paras. 21-24;
R. v. Viandante
(1995), 102 Man. R. (2d) 126 (Man.
    C.A.), leave to appeal refused, [1996] S.C.C.A No. 243, at paras. 42-53.

[81]

For
    the reasons set out above, I agree with the holding in
Bogiatzis
.  The
obiter
in
Barrow
is binding on this court.

(iv) The
Carter
instruction and two-person conspiracies

[82]

As
    I am satisfied that
Bogiatzis
correctly bowed to the
obiter
in
Barrow
, it is unnecessary to address the merits of the argument
    that the
Carter
instruction cannot be fairly applied to an allegation
    of a two-person conspiracy.  However, given the thorough submissions received
    from the parties and the interveners, I will, for the sake of completeness,
    address the merits of that argument.

[83]

In
    my view, the
Carter
instruction can properly be given where the Crown
    alleges a two-person conspiracy.  Before explaining my reasons for coming to
    that conclusion, I want to make one point crystal clear.  The
Carter
instruction, like all jury instructions, is intended to give to the jury
    information the jury needs to properly decide the case.  The functional
    approach to the content of all jury instructions dictates that those
    instructions, including the
Carter
instruction, must be modified and
    tailored to meet the needs of the specific case.  Consequently, when I say the
Carter
instruction has application to a two-person conspiracy, I do not mean to
    suggest that the instruction cannot be modified or even bypassed as the
    circumstances of the particular case demand:  see
R. v. Viandante
at
    para. 51.
[6]

[84]

I
    have three reasons for concluding that the
Carter
instruction applies to
    two-person conspiracies:

·

The rationale underlying the
Carter
instruction applies
    as much to two-person conspiracies as to conspiracies involving multiple
    persons.

·

The logical difficulties inherent in the
Carter
instruction as applied to a two-person conspiracy, while undeniable, can be
    overcome by an appropriately tailored instruction.

·

No viable alternative to a
Carter
instruction has been
    offered.

(a)

The rationale for the instruction

[85]

Allegations
    of conspiracy and substantive offences committed in pursuit of a common design
    present a unique evidentiary problem.  Generally, a declaration is admissible
    only against its maker and an act is admissible only against the doer of that
    act.  However, evidence of acts and declarations made during the course of a conspiracy
    and in furtherance of the object of that conspiracy are receivable against
    other conspirators to prove their membership in the conspiracy.  The
    evidentiary rule, however, is predicated on proof of the existence of the agreement. 
    That agreement is the crime itself, if conspiracy is charged, and the basis
    upon which the Crown alleges that an individual is a party to the offence if a substantive
    offence is charged.  It seems that either the rule has no value since it
    applies only if the conspiracy has already been established, or that the rule
    works unfairly against an accused in that it assumes the existence of the
    agreement, a fact which the Crown is required to prove beyond a reasonable
    doubt.

[86]

The
Carter
instruction is a uniquely Canadian response to the conundrum
    posed by the application of the co-conspirator exception to the hearsay rule.
[7]
The direction seeks to provide the jury with reliable evidence relevant to an
    accuseds membership in the agreement in the form of the acts and declarations
    in furtherance of the conspiracy by other conspirators, while ensuring that the
    jury is satisfied that two preconditions to that reliability, the existence of
    the agreement, and the accuseds probable membership in the agreement, have
    been established on evidence properly admissible for those purposes.

[87]

In
R. v. Mapara
, 2005 SCC 23,
1
    S.C.R. 358, the court considered a challenge to the continued viability of the
    co-conspirator exception to the hearsay rule under the modern principled
    approach to the admission of hearsay evidence first enunciated in
R. v.
    Khan
, [1990] 2 S.C.R. 531 and further developed in
R. v. Starr
,
2000 SCC 40, [2000] 2 S.C.R. 144.  The
    court concluded that the co-conspirator exception did survive scrutiny.  In so
    holding, the court relied on the three-step
Carter
instruction as an
    effective means of establishing sufficient circumstantial indicators of the
    reliability of the proffered hearsay evidence.  The court also held that the
    rule, as constrained by the
Carter
instruction, did not operate
    unfairly against an accused and that its operation promoted the effective administration
    of criminal justice:
Mapara
, paras. 28-29.
Mapara
clearly
    viewed the
Carter
instruction as essential to the continued viability
    of the co-conspirator exception to the rule against hearsay.

[88]

I
    see no connection between the number of members of a conspiracy and the
    rationale for the three-step approach to the co-conspirator exception to the
    hearsay rule.  The justification for that rule and the reliability enhancing
    function played by the three-step approach designed in
Carter
are as
    germane to a two-person conspiracy as they are to a multi-person conspiracy.

[89]

Tyndale
    J.A., in
Comeau
at 348-49, would eliminate both the need for a
    separate inquiry into the existence of the alleged agreement and the operation
    of the co-conspirator exception to the hearsay rule if the Crown alleged a
    two-person conspiracy.  With respect to Tyndale J.A., there is no justification
    for excluding what is otherwise reliable hearsay evidence in the form of a
    co-conspirators acts and declarations simply because the criminal agreement
    involved only two members.  As the Chief Justice observed in
Mapara
,
    at para. 29, when referring to the co-conspirator exception as articulated in
Carter
:

The rule allows the Crown to effectively prosecute criminal
    conspiracies.  It would become difficult and in many cases impossible to
    marshal the evidence of criminal conspiracy without the ability to use
    co-conspirator statements of what was said in furtherance of the conspiracy
    against each other.  To deprive the Crown of the right to use double hearsay
    evidence of co-conspirators as to what they variously said in furtherance of
    the conspiracy would mean that serious criminal conspiracies would often go
    unpunished.

[90]

The
    serious criminal conspiracies alluded to by the Chief Justice may involve
    only two persons.  I cannot support an approach which would exclude potentially
    valuable evidence from a jurys consideration in those cases.

(b)

An appropriate jury instruction can be given

[91]

Many
    courts, including this one in
Bogiatzis
, at para. 29, have commented
    on the difficulty, in the context of a two-person conspiracy, of explaining to
    a jury the distinction between the finding at step one that the conspiracy
    existed and the finding after step three that an accused was a member of the
    conspiracy:  see e.g.
Ahern v. R,
(1988)
    80 A.L.R. 161
(H.C.). Those problems are real but not
    insurmountable: see
R. v. Duff
(1994) 95 Man.R. (2d) 167 (Man. C.A.) at
    paras. 48-54.

[92]

Unfortunately,
    some rules governing criminal trials are of necessity complicated.  Others are
    counterintuitive and inconsistent with how a reasonable person might approach
    the same problem if left unguided by judicial instruction.  The limitations
    surrounding the use that can be made of evidence of an accuseds bad character
    is perhaps a good example of a rule that requires delicate instruction because
    it runs contrary to what many would see as common sense and logic.

[93]

Our
    system of trial by jury, however, presumes that juries can and do understand
    and apply instructions given to them by trial judges: see
R. v. Emm
s,
    2010 ONCA 817,104 O.R. (3d) 201, affd, [2012] S.C.J. No. 74, at paras. 26-27.
    If those instructions can be plainly put, I do not think that one should assume
    that a jury cannot follow them simply because they may seem illogical to the
    jury.

[94]

A
    proper instruction in a case involving a two-person conspiracy would not only
    make the three steps of the
Carter
instruction clear to the jury, but
    would also caution against following the incorrect path directly from stage one
    to a conviction.  I have set out in Appendix A to these reasons a draft
    instruction that contains a caution against resort to the logical, but improper
    assumption that proof of the existence of the agreement at stage one can
    constitute proof of participation in that agreement as against the individual
    accused.  No doubt, other acceptable formulations of that caution could also be
    articulated.

(c)

Alternative approaches

[95]

The
    intervener, the Criminal Lawyers Association (Ontario), in its helpful
    submissions, suggests essentially three alternatives to the
Carter
instruction.

[96]

Counsel
    submits that step one of the
Carter
instruction could be left to the
    trial judge.  This possibility was vetted in
Bogiatzis
and is also
    advanced by counsel for the appellant.  On this approach, the trial judge would
    decide, on some standard of proof, whether the Crown had established that the alleged
    agreement existed.  If the judge was so satisfied, the jury would then be
    instructed to determine whether the Crown had proved that the accused was a member
    of the conspiracy by the application of steps two and three of the
Carter
instruction.  This is the American approach:  e.g. see
Bourjaily v. United
    States
, 483 U.S. 171 (1987).

[97]

I
    have two problems with this approach.  First, it removes from the jurys
    consideration a fundamental factual question  the existence of the alleged
    agreement.  While it may be that in many cases membership in the conspiracy and
    not the existence of the conspiracy will be the focus of the trial, there are
    cases where the existence of the agreement is very much in issue.  It is, in my
    view, unacceptable in a case of trial by jury that the jury not decide what may
    be the factual focal point of the trial.

[98]

The
    approach is also contrary to the binding authority in
Mapara
.  In
Mapara
,
    the appellant argued that both steps one and two of the
Carter
instruction should be left to the trial judge to avoid potential unfairness and
    prejudice to an accused.  In rejecting this submission, Chief Justice McLachlin
    said, at para. 32:

While courts may adjust common law rules incrementally to avoid
    apparent injustice, they do so only where there is clear indication of a need
    to change the rule in the interests of justice.  That is not established in
    this case.  Indeed, the appellants suggestion was considered and rejected in
Carter
precisely because of the danger that the jury might confuse the direct and
    hearsay evidence against the accused and rely on the latter to convict the
    accused.  The court concluded that the three-stage approach was better suited
    to bring home to the jury the need to find independent evidence of the
    accuseds participation in conspiracy.  I would not accede to this request.

[99]

The
    Chief Justices words apply equally to two-person conspiracies.  Regardless of
    the number of alleged conspirators, the instruction must bring home to the
    jury the need to find independent evidence of the accuseds participation in
    conspiracy.  The
Carter
instruction does that by distinguishing
    between the agreement and membership, directing the jury to look only at
    evidence directly admissible against an accused in determining probable
    membership in the agreement, and by the in furtherance limitation on the use
    of acts and declarations of the co-conspirator.

[100]

Although I do
    not accept the submission of the Criminal Lawyers Association (Ontario) that
    the finding required by step one of the
Carter
instruction should be
    left to the trial judge, I do accept the related submission that in some cases
    it will be unnecessary to give any separate instruction as to the existence of
    the agreement.  If having regard to the evidence and the position of the
    parties it is clear that the agreement existed, the trial judge may be able to
    so instruct the jury and move directly to steps two and three of the
Carter
direction.  I do not see that, however, as a rejection of the
Carter
instruction as applied to two-person conspiracies, but rather as an example of
    the modification of that instruction to suit the needs of a specific case.

[101]

I can deal
    briefly with the other two alternatives put forward by the Criminal Lawyers
    Association (Ontario).  Counsel suggests that the determination of the
    existence of the conspiracy at step one in the
Carter
direction could
    be moved to the end of the instruction, meaning that the jury would first
    determine the question of membership in the agreement.  I do not think this
    approach would make anything clearer.  If anything, the jury would be
    confounded by an instruction that first told them to look for membership in the
    conspiracy and, second, told them to look for the existence of the conspiracy.

[102]

The third
    alternative put forward by the Criminal Lawyers Association (Ontario) would
    eliminate any instructions along the lines of step one in the
Carter
direction.  From the jurys perspective, this is no different than the
    suggestion that the trial judge determine the question posed at step one of the
Carter
direction.  I have already considered and rejected that
    possibility.  I would observe, however, that this alternative removes the safeguard
    of at least having the trial judge determine whether there is adequate evidence
    of the existence of the agreement.

[103]

In summary, I do
    not pretend that the jury instruction in cases involving allegations of
    conspiracy or common design is an easy one, particularly if the allegation
    involves only two persons.  However, the rationale driving the formulation of
    the three-step approach in
Carter
applies equally to a two-person
    conspiracy.  The jury must understand that the existence of the agreement and
    membership in the agreement are discrete issues and the jury must understand
    how to approach the evidence in respect of both issues, particularly the issue
    of individual membership in the conspiracy.  The
Carter
direction accomplishes
    both ends.  None of the alternative suggestions do this as well, much less
    better.  The instruction appropriately tailored to the case and accompanied
    with a clear caution against assuming membership based on the existence of the
    agreement will, in my view, avoid prejudice to the accused.

C. the alleged errors in the
carter
instruction

[104]

Counsel for the
    appellant made several submissions in his factum challenging various aspects of
    the trial judges
Carter
instruction.  He did not pursue all of those
    arguments in his oral submissions.  I would not give effect to any of the
    arguments and will address what I regard as the principal submissions advanced
    on behalf of the appellant.  Those submissions relate to step one and step
    three of the
Carter
instruction and the adequacy of the caution given
    by the trial judge in the face of the particular potential for prejudice posed
    by the
Carter
instruction in cases involving two-person conspiracies.

(i)

Step One

[105]

The trial judge,
    applying
Carter
, explained to the jury that in determining the evidence
    that could potentially be used against the appellant to prove her membership in
    the plan to murder Hoy, the jury must first determine whether there was in fact
    a plan to murder Hoy.  The trial judge outlined for the jury the evidence it
    could consider at this first step.

[106]

The appellant
    alleges two errors.  He submits that the jury should not have been told that
    Pechaluks testimony constituted evidence of the plan to murder Hoy because
    Pechaluk denied being a party to that plan.  The appellant further submits that
    the trial judge erred in instructing the jury that the evidence of Sousa and
    Brooks about statements made to them by Pechaluk concerning the plan to kill
    Hoy could be considered at the first stage of the
Carter
instruction.

[107]

The first
    submission must be rejected.  Pechaluk described in detail the evolution of the
    plan to murder Hoy and her conversations with the appellant about that plan. 
    Her evidence concerning these conversations presents no hearsay issues, is
    clearly logically relevant to the existence of the alleged plan and is,
    therefore, admissible.  I would add that Pechaluks evidence about the appellants
    actions and statements relating to the plan were also admissible to show the
    appellants involvement in the plan at step two of the
Carter
instruction:  see
R. v. Yumnu
, 2010
    ONCA 637, 260 C.C.C. (3d) 421
at para. 342.

[108]

Pechaluks
    testimony that the plan was exclusively the appellants and that she did not
    join the plan was irrelevant to the admissibility of her testimony on the issue
    of whether the plan existed.  In any event, the jury was free to reject that
    part of Pechaluks evidence.  There was ample other evidence from which the
    jury could conclude that Pechaluk was a participant in the plan.  The trial
    judge properly left Pechaluks testimony describing the plan as evidence from
    which the jury could infer the existence of the plan.

[109]

The second
    submission challenging the instruction at step one of the
Carter
direction raises a more complicated question.  The answer to that question begins
    by determining what the trial judge said to the jury.  Crown counsel
    persuasively submits that the trial judge did not instruct the jury that the
    evidence of Sousa and Brooks as to what Pechaluk said to them about the plan
    was admissible at step one of the
Carter
instruction.  The Crown
    submits that the trial judge told the jury that Pechaluks own testimony of
    what she said to Sousa and Brooks was admissible at step one.  The Crown
    contends that it cannot be disputed that Pechaluks own evidence about what she
    said to Sousa and Brooks about the plan to murder Hoy was admissible at step
    one of the
Carter
instruction.

[110]

The charge to
    the jury is not entirely clear on this point.  However, considering the charge
    as a whole, I agree with the appellants submission that the trial judge told
    the jury that the evidence of Sousa and Brooks about statements made to them by
    Pechaluk concerning the plan could be considered when determining whether the
    plan existed.  The instruction is perhaps most clearly put in the passage in
    which the trial judge is explaining the various uses of the testimony of Sousa
    and Brooks.  Included in those potential uses was the following:

It [the evidence of Sousa and Brooks] may help you consider
    whether there was a plan to murder Dennis and mislead the police, and whether
    Ashleigh [Pechaluk] was part of that plan.

[111]

In
Carter
,
    at p. 947, the court, in describing step one of the
Carter
instruction, indicated that the jury must consider all of the evidence when
    deciding whether the Crown had proved the existence of the alleged agreement
    beyond a reasonable doubt:  see also
Bogiatzis
at paras. 19, 57.  All
    of the evidence must refer to evidence properly admissible under the rules of
    evidence.  Those rules begin with the primary command of relevance.  Evidence
    that as a matter of logic and human experience makes the existence of the
    conspiracy more likely is relevant to prove the existence of the conspiracy
    unless excluded by some specific rule.

[112]

Evidence offered
    to prove the existence of the alleged agreement will not often engage the
    hearsay rule.  Generally, at the step one inquiry, testimony of things said and
    done by alleged conspirators is tendered not for its truth, but as
    circumstantial evidence of the existence of the agreement.  The admissibility
    of the evidence depends on whether as a matter of logic and human experience an
    inference of the existence of the agreement is available from the evidence
    considered in its totality.  Admissibility on the question of the existence of
    the agreement does not depend on whether the evidence consists of acts and
    declarations in furtherance of the conspiracy:  see David Paciocco & Lee
    Stuesser,
The Law of Evidence
, 6
th
ed. (Toronto, Irwin Law,
    2011), at pp. 156-58;
R. v. Smith
;
R. v. James,
2007 NSCA 19,
216 C.C.C. (3d) 490 at
    paras. 187-91, paras. 235-38.

[113]

Evidence that,
    during the development of the alleged plan to murder Hoy, Pechaluk spoke to
    friends several times about the plan, discussed the reasons for the need to
    kill Hoy, the feasibility of the plan, the means that might be used to kill Hoy,
    and sought input about the plan from at least one of those friends (Sousa),
    would, as a matter of common sense and human experience, support the inference
    that a plan existed.  That evidence was properly considered at step one of the
Carter
instruction.
[8]

[114]

Before leaving
    the appellants submissions directed at step one of the
Carter
direction, I would add that I see no possibility that any inadequacy in the
    step one instruction could have prejudiced the appellant.  The existence of the
    plan was not a live issue at trial.  Participation in the plan by the appellant
    was the issue.  That participation is addressed at steps two and three of the
Carter
direction.

(ii)

Step Three

[115]

The trial
    judges instructions at step three, the in furtherance instruction, are
    challenged in one respect.  The trial judge told the jury that it was open to
    them to conclude that Pechaluks statements to Sousa prior to Hoys murder
    about the plan to murder Hoy were made in furtherance of that plan and,
    therefore, were potentially admissible at stage three of the
Carter
direction to prove the appellants participation in the plan beyond a
    reasonable doubt.  I do not understand the appellant to take issue with the
    content of that instruction.  Rather, the appellant argues that on a reasonable
    interpretation, the statements to Sousa could not be seen as being in
    furtherance of the plan to kill Hoy, but were instead a narrative of Pechaluks
    discussions with the appellant.

[116]

It is ultimately
    up to the jury to determine whether an act or a statement of a co-conspirator
    is said or done in furtherance of the alleged conspiracy:
R. v. Mota
(1979), 46 C.C.C. (2d) 273 at para. 27 (Ont. C.A.).  The evidence must,
    however, be reasonably capable of that interpretation before it can be properly
    left with the jury as potentially an act or declaration in furtherance of the
    conspiracy.

[117]

I agree with the
    Crowns submission that it was open to the jury to view Pechaluks
    conversations with Sousa as an attempt by Pechaluk to advance the plan to kill
    Hoy by using Sousa as a sounding board to test out various possible schemes and
    obtain feedback.  For example, the conversation about drugs that might cause a
    heart attack could reasonably be understood as Pechaluk seeking information
    from her friend about the means she could use to kill Hoy.  That kind of
    inquiry clearly seeks to further the plan to murder Hoy.

[118]

Although the
    argument that the conversations between Pechaluk and Sousa were in furtherance
    of the plan to murder Hoy does not seem to be a particularly strong one, there
    was enough in the evidence to raise a legitimate question for the jury.  I
    doubt, however, that the evidence of what Pechaluk said to Sousa ultimately
    played any significant role in the jurys determination of whether the
    appellant was a participant in the plan to murder Hoy.  There was, quite
    frankly, an abundance of evidence on that issue beginning with Pechaluks
    testimony about her conversations with the appellant and ending with the appellants
    conduct during the 911 call and her immediate and detailed recital of the
    intruder story when first questioned by the police.

(iii)

The caution to not conflate step one and step three of the
Carter
direction

[119]

The appellant
    submits that the trial judge should have put the jury on high alert that a
    finding of the existence of the agreement did not establish membership in the
    agreement.  Counsel acknowledges that the trial judge did provide a caution,
    but argues that it was insufficient.

[120]

The trial judge,
    after instructing the jury on step one in the
Carter
direction and
    indicating she was now moving on to the question of the appellants
    participation in the agreement, said to the jury:

Now, when you get to consider the participation of Nicola
    Puddicombe, potential participation of Nicola Puddicombe, be careful here. 
    Just because you have found that there was a common unlawful design does not
    mean automatically that Nicola Puddicombe was a part of it.  You must go on to
    determine if based on her only [own] actions and statements that she was
    probably a participant in the plan.

[121]

As with any
    caution, other language may have been used that would perhaps have given added
    emphasis to the caution.  I have suggested alternative language in Appendix A
    that has the benefit of explaining to the jury how it is that a finding at step
    one does not determine the finding at step three.  I think that explanation
    adds to the effectiveness of the caution.

[122]

The question on
    appeal is, however, the adequacy of the caution and not whether a better
    caution could have been given.  This caution was adequate.  It made clear to
    the jury that proof of the existence of the plan to murder Hoy was different
    from proof of the appellants participation in that plan.  The jury were cautioned
    that a finding of the plan did not compel a finding of the appellants
    participation in the plan.


V



the other grounds of appeal

A. the
    instruction on post-offence conduct

[123]

In the part of
    her instructions described as addressing conduct after the offence, the trial
    judge left three pieces of evidence with the jury as potentially inculpatory
    evidence.  The appellant submits that none could reasonably bear any
    inculpatory inference.  She also submits that the trial judge failed to give
    the jury a mandatory clear, sharp warning about the dangers of drawing
    inculpatory inferences from post-offence conduct.  I will first examine the
    inferences available from the three pieces of evidence left with the jury as
    after the offence conduct.  I will then consider the alleged failure to give a
    proper warning about that evidence.

(i)

The post-offence conduct referred to by the trial judge

[124]

The appellants
    speedy, determined and dishonest attempts to secure Hoys pension benefits
    within days of his death could, in my view, support the Crowns contention that
    the appellant had a financial motive to participate in Hoys murder.  To the
    extent that it fortified the Crowns case on motive, the evidence supported an
    inculpatory inference.

[125]

Similarly, the
    appellants statements to her former friend Edie Pearce about her feelings toward
    Hoy could support the Crowns contention that the appellant hated Hoy and
    wanted him out of her life at the time of his death.  Evidence of animus toward
    the victim supports an inference of involvement in the murder.

[126]

Finally, the
    evidence of the appellants solicitous treatment of Pechaluks family while
    Pechaluk was in custody and before the appellant was charged could support the
    inference that the appellant was trying to preserve Pechaluks loyalty at a time
    when Pechaluk had taken full responsibility for the crime in an attempt to
    protect the appellant.  The appellants treatment of Pechaluks family offered
    some support for the Crowns claim that the appellant was anxious that Pechaluk
    continue to hide the appellants role in the murder.

[127]

The inferences
    relied on by the Crown and summarized above were not the only inferences
    available on the evidence referred to by the trial judge.  They were, however,
    reasonably available inferences and were, therefore, properly left with the
    jury.

(ii)

The instructions to the jury

[128]

The trial
    judges instructions did sound a cautionary note properly associated with the
    drawing of inculpatory inferences from post-offence conduct.  The trial judge
    told the jury that it must look at the entirety of the relevant evidence,
    especially for explanations of post-offence conduct that were inconsistent with
    guilt.  She said:

You must not use this evidence about what she did or said
    afterwards in deciding or helping you decide that she committed the offence
    unless you reject any other explanation for it.  Then and only then can you
    consider this evidence together with all the other evidence in reaching your
    verdict.

[129]

The trial
    judges caution was appropriate and adequate.  I would dismiss this ground of
    appeal.

B. the trial judges
    instruction that the appellant was potentially liable as the perpetrator of the
    murder

[130]

The Crown never
    suggested that the appellant wielded the axe that struck the fatal blows.  On
    the Crowns theory, the appellant was liable as an aider, abetter or counsellor
    of the murder actually perpetrated by Pechaluk.  The appellant submits that
    given the Crowns position, the trial judge erred in leaving with the jury the
    possibility that the appellant was guilty of murder as the perpetrator.

[131]

A trial judge,
    in determining the bases upon which potential liability should be explained to
    the jury, will pay careful attention to the position advanced by the Crown.   Ultimately,
    however, it is the evidence that must dictate the bases of potential liability
    that must be left with the jury.  If this jury believed Pechaluks evidence
    without qualification, the only reasonable inference would have been that the
    appellant, acting on her own, murdered Hoy before going to Pechaluks bedroom on
    the second occasion that evening.  On this view of Pechaluks evidence, the
    appellant was the perpetrator of the murder and her liability was not that of
    an aider, abetter or counsellor.

[132]

The trial judge properly
    left this basis of liability with the jury in the following passage from her
    charge:

As I have told you, you can believe some, none or all of a
    witnesss testimony.  It is therefore possible that you will believe Ashleigh
    Pechaluks testimony that Nicky [the appellant] planned the murder and that
    when Nicky came to her room around 10:30 the night of the murder to see if
    Ashleigh was ready, and Ashleigh said, no, Ill never be ready, that Ashleigh
    went back to her room, smoked a joint and went to sleep only to be woken up
    about two hours and a bit later by Nicky, because Dennis was now dead.

If you believe this evidence, it is open to you to conclude
    that Nicky Puddicombe killed Dennis.

C. the party liability instruction

[133]

The trial judge
    defined aiding, abetting and counselling for the jury and reviewed the evidence
    relevant to each mode of criminal participation.  In doing so, the trial judge
    distinguished between conduct that could constitute aiding, abetting or
    counselling, e.g. formulating and participating in a plan to murder Hoy and
    mislead the police, and conduct that provided evidence of aiding and abetting,
    e.g. the appellants conversation with the 911 operator and her statement to
    the police when they arrived at the murder scene.

[134]

Contrary to the appellants
    submission, the trial judge did not suggest that the appellants conduct after
    the homicide could constitute aiding or abetting.  Rather, the trial judge told
    the jury that evidence of what the appellant did after the homicide could
    provide evidence that she had aided or abetted the murder by agreeing to and
    participating in a plan formulated with Pechaluk to murder Hoy and mislead the
    police.  The instructions were correct in law.

[135]

Nor do I see any
    error in the trial judges instructions with respect to abetting.  On the
    evidence, the jury could find that the appellant encouraged Pechaluk to murder
    Hoy by leading Pechaluk to believe that Hoy was abusing the appellant and that
    the appellant could be safe and with Pechaluk only if Hoy was killed.  This kind
    of persuasive manipulation is clearly a form of encouragement and, therefore, constitutes
    abetting under s. 21(1)(b).

[136]

The trial judge
    also correctly instructed the jury that in assessing the Crowns contention
    that the appellant manipulated Pechaluk into agreeing to murder Hoy, the jury
    should consider the entirety of the evidence relevant to the formation and development
    of the relationship between the appellant and Pechaluk.  That evidence
    stretched back several months before Hoys murder and properly included the evidence
    surrounding the appellants trip to Las Vegas and Pechaluks reaction to the appellants
    description of the manner in which she was being mistreated by Hoy while in Las
    Vegas.

[137]

I also cannot
    agree with the submission that the Crowns theory that the appellant encouraged
    Pechaluk to murder Hoy with stories of Hoys abuse had viability only if Hoy
    was not abusing the appellant.  From the perspective of the Crowns case, the
    evidence of Hoys alleged abuse of the appellant was important because of its effect
    on Pechaluk and not its ultimate truth.  There was cogent evidence that
    Pechaluk was obsessed with the appellant, firmly believed that Hoy was abusing
    the appellant, wanted to protect the appellant from Hoy, and feared Hoy.  This volatile
    emotional mix gave credence to the Crowns contention that the appellant played
    on these concerns in persuading Pechaluk to murder Hoy.

[138]

Finally, the
    appellant submits that the trial judges review of the evidence pertaining to
    Hoys abuse of the appellant was skewed in favour of the Crown.  I see no merit
    in this submission.  There was no evidence from any source other than the appellant
    that Hoy was physically abusive.  It is true that two witnesses did indicate he
    could become angry with the appellant.  The trial judge did not refer to this
    evidence.  In my view, her failure to do so has no impact on the correctness or
    fairness of the jury instruction.


VI



conclusion

[139]

I would dismiss
    the appeal.

RELEASED:


APPENDIX A

TWO-PERSON CONSPIRACY:

JURY CAUTION IF ONLY ONE PERSON IS CHARGED

[1] The Crown must establish two things beyond a
    reasonable doubt to prove Mr. As guilt.

·

First, the Crown must prove beyond
    a reasonable doubt that the agreement alleged existed.

·

If the Crown proves beyond a
    reasonable doubt that the agreement existed, the Crown must then prove beyond a
    reasonable doubt that the accused, Mr. A, entered into or joined that
    agreement.

[2] The existence of the agreement and Mr. As
    membership in the agreement are two separate questions and must be addressed
    separately by you in the manner that I will describe.

[3] The indictment alleges that only A and B agreed
    with each other.  It might occur to you that logic would say that if you are
    satisfied beyond a reasonable doubt that the agreement between A and B existed,
    it must follow that both A and B entered into the agreement.

[4] Whatever logic might say to you, that is not the
    law.  It is not the law because as I will explain to you, the evidence you are
    entitled to consider on the first question, that is, whether the agreement
    alleged existed, and the evidence you are entitled to consider on the second
    question, that is, whether Mr. A entered into or joined that agreement, may be
    quite different.  You could come to different answers to the two questions
    because you may be considering different evidence when answering each question.

[5] I stress that you cannot simply jump from the
    conclusion that the agreement existed to the conclusion that the Crown has
    proved beyond a reasonable doubt that Mr. A  entered into or joined in that
    agreement with B.





*

Armstrong J.A. did not participate in the decision.



[1]

In his factum, counsel also challenged two evidentiary
    rulings made by the trial judge.  Those grounds of appeal were, however,
    abandoned in oral argument.



[2]

Beauregard J.A. agreed with Tyndale J.A. that the trial
    judges directions as to the applicability of the co-conspirator exception to
    the hearsay rule were flawed and he agreed that the curative
proviso
should be applied.  Beauregard J.A. did not
    refer to
Carter
.  LeBel J.A. in dissent would
    have allowed the appeal.  He opined that the
Carter
instruction had to be modified in cases alleging a two-person conspiracy. 
    LeBel J.A. identified the relevant error as the failure to make it clear to the
    jury that the reasonable doubt standard applied to the question of whether the
    Crown had established the existence of the agreement.  This error does not seem
    to me to arise from the
Carter
instruction.



[3]

The premise of this argument seems unsound to me.  For
    example, if six members of the jury decided that one accused had conspired with
    the unindicted co-conspirator and the other six members of the jury decided
    that the second accused had conspired with the unindicted co-conspirator, the
    jury would be satisfied beyond a reasonable doubt that the conspiracy existed,
    but would not be satisfied beyond a reasonable doubt that either accused was a
    member of the conspiracy.



[4]

Dickson C.J.C., for the majority, at para. 50, expressly
    agreed with McIntyre J. on the issues addressed by him other than the question
    of whether the appellant was wrongly excluded from his trial.



[5]

Even Tyndale J.A., at p. 349, did not regard the
    applicability of the
Carter

instruction as essential to his analysis.  In his
    view, apart entirely from the applicability of that instruction, the trial
    judges instructions on conspiracy were wrong in law.



[6]

For example, on the facts of this case, the trial judge
    could have modified the usual instruction by using the word plan throughout
    the instructions rather than the words conspiracy or common design.  The
    use of the word plan implies no assumption about the number of people
    involved.



[7]

For a summary of the approaches developed in other
    jurisdictions, see Keith Spencer,
The Common Enterprise
    Exception to the Hearsay Rule (2007) 11 Intl J. Evidence & Proof 106.




[8]

The facts of this case do not require a determination of
    whether a statement by one co-conspirator after the termination or completion
    of the conspiracy, but referable to its existence, for example a confession, would
    be admissible at step one of the
Carter

instruction as evidence of the existence of the agreement. 
    The admissibility of that kind of after-the-fact narrative statement would
    depend on what inference, if any, could be legitimately drawn concerning the
    existence of the agreement from the making of that statement. In
Barrow
, the Supreme Court of Canada appears to have
    assumed the admissibility of that kind of evidence at step one of the
Carter
analysis:  see also
Bogiatzis
at para. 25 and
R. v. Viandante
at paras.
    46-47.


